Citation Nr: 1021712	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  09-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.

2.  Entitlement to service connection for a left leg 
disability.

3.  Entitlement to service connection for a bladder 
disability.

4.  Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1956 to 
December 1960.

These matters come before the Board of Veterans' Appeals 
(Board) from June 2007 and December 2008 rating decisions of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Togus, Maine.  In the June 2007 decision, the RO denied 
entitlement to service connection for prostate cancer, 
bladder cancer, and a lung condition.  In the December 2008 
decision, the RO denied entitlement to service connection for 
a left leg tumor.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

"[O]nce the Secretary undertakes the effort to provide an 
examination when developing a service-connection claim, even 
if not statutorily obligated to do so, he must provide an 
adequate one or, at a minimum, notify the claimant why one 
will not or cannot be provided."  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).

The Veteran's VA treatment records reveal that he has been 
diagnosed as having current prostate and left leg 
disabilities.  For example, a November 2008 VA primary care 
treatment note indicated diagnoses of prostate cancer and 
removal of a lipoma on the inside of the left upper leg.  

Furthermore, on several occasions the Veteran has stated that 
he was injured in service performing his duties as a radio 
man when he received an electrical shock to the left leg and 
was exposed to asbestos.  For example, in a March 2007 letter 
he stated that while serving aboard the U.S.S. Turner during 
the 1958 Lebanon conflict, he was in a small enclosed radio 
equipment compartment when an antenna booster which was 
insulated with asbestos blew up.  He received an electrical 
shock to the left leg and hyperventilated from the smoke and 
shock.  He experienced left leg and abdominal tenderness ever 
since the incident.  Thus, there is evidence of current 
prostate and left leg disabilities, in-service injuries, and 
a continuity of prostate and left leg symptomatology.

Given this evidence and the low threshold for finding a 
possible association between a current disability and 
service, the evidence indicates that the Veteran's prostate 
and left leg disabilities may be associated with his service.  
Therefore, VA's duty to obtain examinations as to the 
etiology of the Veteran's current prostate and left leg 
disabilities is triggered.  Such examinations are needed to 
obtain medical opinions as to the relationship of the 
prostate and left leg disabilities to service.   

The Veteran was afforded a VA examination in March 2009 for 
bladder and lung disabilities.  The examiner who conducted 
the examination opined that after a careful review of a CT-
scan of the lungs, it was clear that there was no evidence of 
an asbestos-related lung disease.  Severe chronic obstructive 
pulmonary disease (COPD) was not likely ("not as likely as 
not") related to service.  As for the bladder, the examiner 
opined that the Veteran's transitional cell carcinoma of the 
bladder was not likely ("not as likely as not") related to 
mild asbestos exposure while in service.  The examiner noted 
that the Veteran's extremely heavy smoking history over the 
years was his greatest risk factor for both his bladder 
cancer and his COPD/emphysema.

The March 2009 VA examination is inadequate because while the 
examiner noted that the Veteran's smoking history was the 
greatest risk factor for his bladder and lung disabilities, 
the examiner did not provide a rationale for the conclusion 
that smoking was a greater risk than the asbestos exposure.  
The Board can imagine reasons why the examiner reached these 
conclusions, but is not permitted to substitute its medical 
opinion for that of the examiner.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).

Nevertheless, to the extent that any rationale may have been 
provided, as for both the lung and bladder disabilities the 
examiner only provided opinions as to the relationship 
between the disabilities and in-service asbestos exposure.  
She did not provide opinions as to whether a relationship 
existed between the lung and bladder disabilities and the 
reported in-service electrical shock.

With regard to the lungs, an opinion was only provided as to 
the relationship between the Veteran's COPD and service.  He 
has also been diagnosed as having emphysema and bronchitis 
and no opinions were provided as to the etiology of these 
lung conditions.  Furthermore, the Veteran has reported on 
several occasions that he was treated for bronchitis in 
service while in radio school.  The Veteran is competent to 
report in-service symptoms of a lung condition and the 
examiner who conducted the March 2009 VA examination did not 
consider the Veteran's reports of in-service bronchitis in 
formulating her opinions.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331, 1336 (Fed. Cir. 2006).  

As for the bladder disability, the examiner did not consider 
the Veteran's March 2007 report that he had experienced 
abdominal tenderness ever since the reported in-service 
electrical shock.

A medical opinion is inadequate if it does not take into 
account the Veteran's reports of symptoms and history (even 
if recorded in the course of the examination).  Dalton v. 
Peak, 21 Vet. App. 23 (2007).

VA regulations provide that where an examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2009); see 38 C.F.R. 
§ 19.9 (2009).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 
 
Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination by a qualified physician to 
determine the etiology of his current 
prostate disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current prostate disability is 
related to in-service asbestos exposure, 
an in-service electrical shock, or any 
other disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report potential asbestos 
exposure, his symptoms and history; and 
such reports must be considered in 
formulating any opinions.
2.  Schedule the Veteran for a VA 
examination by a qualified physician to 
determine the etiology of his current 
left leg disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
it is at least as likely as not (50 
percent probability or more) that the 
Veteran's current left leg disability is 
related to in-service asbestos exposure, 
an in-service electrical shock, or any 
other disease or injury in service. 

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report potential asbestos 
exposure, his symptoms and history; and 
such reports must be considered in 
formulating any opinions.

3.  The claims folders should be 
forwarded to the examiner who provided 
the March 2009 VA bladder and lung 
examinations.  The examiner should review 
the claims folders and clarify the 
previous opinions.  The examiner should 
clarify whether the opinions meant that 
it was more likely than not that the 
current bladder cancer and COPD were 
related to smoking that asthma.  If so, 
the examiner should provide a rationale 
for this opinion.  

The examiner should also opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
Veteran's current lung disability is 
related to in-service asbestos exposure, 
in-service bronchitis, an in-service 
electrical shock, or any other disease or 
injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report potential asbestos 
exposure, his symptoms and history; and 
such reports must be considered in 
formulating any opinions.

If the examiner who provided the March 
2009 opinion is unavailable, another VA 
physician should review the claims 
folders and provide the necessary 
opinions.

5.  The Agency of Original Jurisdiction 
(AOJ) should review the examination 
reports to ensure that they contain the 
information requested in this remand, 
that all opinions are accompanied by a 
rationale, and that they are otherwise 
complete.

6.  If any benefit on appeal remains 
denied, the AOJ should issue a 
supplemental statement of the case. 
Thereafter, the case should be returned 
to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


